Citation Nr: 0826776	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  05-40 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than February 1, 
2003, for the removal of the veteran's spouse from the 
calculation of his non-service-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1940 to 
October 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).

The Board has granted the veteran's motion to advance his 
case on the docket, pursuant to 38 U.S.C.A. § 7101 (West 
2002) and 38 C.F.R. § 20.099(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On his November 2005 substantive appeal (VA Form 9), the 
veteran requested a hearing before the Board at his local VA 
office.

In a July 2008 written statement, the veteran's accredited 
representative indicated that she had called the veteran 
three times regarding his Travel Board hearing request.  The 
veteran had not returned her telephone calls.

On the July 2008 Certification of Appeal (VA Form 8), the 
decision review officer indicated that the veteran had 
requested a hearing.  However, since his representative had 
not been able to confirm, the hearing was not held.

The Board must afford the veteran the opportunity for a 
hearing.  38 U.S.C.A. § 7107 (b) (West 2002).  In addition, 
the veteran's representative may not withdraw his hearing 
request without his consent.  38 C.F.R. § 20.702 (e) (2007).  
Nevertheless, neither the veteran nor his representative 
withdrew his hearing request.  The representative only stated 
that she was unable to confirm with the veteran his desire 
for a hearing.  Therefore, the Board finds that a remand is 
necessary to schedule the veteran for his requested Travel 
Board hearing.




Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
hearing before a Veterans Law Judge.  The 
RO should notify the veteran of the date, 
time and place of the hearing.  After the 
hearing is conducted, or in the event the 
veteran withdraws his hearing request or 
fails to report for the hearing, the 
claims file should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

